— This case comes before the Court on the appeal of the plaintiff, and has been submitted to us without argument. On examining the record, we perceive that the plaintiff obtained a verdict but for nominal damages, and moved to have the verdict set aside, and a new trial awarded, because of misdirection of the Judge in his charge to the jury. This motion was refused, and its rejection is the only error assigned. We have examined that charge, and we do not perceive any instruction in it, of which the plaintiff has a right to complain. The general doctrine laid down in the charge is correct, and the rules recommended to the jury, as guides to their discretion in the regulation of damages, as general rules, appear to us unexceptionable. If more specific instructions were desired, they should have been prayed for; and the refusal of the Court to give them, made the subject of distinct exception. If there were special circumstances in the case, requiring any modification of the general doctrine, or of the general rules for estimating the damages; these should have been set forth, for we cannot presume their existence. As the alleged misdirection is not seen, we are of opinion, that the Court below, did not err in refusing the new trial.
PER CURIAM.                                          Judgment affirmed. *Page 246